DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 14, 2020 has been entered.

Status of Claims
Claims 1-15 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on Oct. 8, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,189,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding the Objections to the Drawings, the Objections to the Specification, and the Rejections under § 112(b) for Claims 1-15, for indefiniteness, for having omitted an essential feature of the claimed invention, i.e. the contactor – Applicant persuasively argued that these should be withdrawn because “it is clear the contactor is not a critical feature which has been omitted from the rejected claims.”  (See Applicant’s Remarks dated Aug. 27, 2020, Pages 7-10).  From the record:
Applicant asserts that when the entire disclosure is considered, especially those portions of the disclosure that describe the embodiments with a contactor are illustrative embodiments and the absence of a specific teaching in the disclosure that the contactor is an essential or critical feature, it is clear the contactor is not a critical feature which has been omitted from 

The objections and rejections are withdrawn below.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Regarding the Objections to the Drawings, the Objections to the Specification, and the Rejections under § 112(b) for Claims 1-15, for indefiniteness, for having omitted an essential feature of the claimed invention, i.e. the contactor – Applicant persuasively argued that these should be withdrawn because “it is clear the contactor is not a critical feature which has been omitted from the rejected claims.”  (See Applicant’s Remarks dated Aug. 27, 2020, Pages 7-10).  From the record:
Applicant asserts that when the entire disclosure is considered, especially those portions of the disclosure that describe the embodiments with a contactor are illustrative embodiments and the absence of a specific teaching in the disclosure that the contactor is an essential or critical feature, it is clear the contactor is not a critical feature which has been omitted from the rejected claims. For at least the foregoing reasons, Applicant respectfully requests withdrawal of this rejection of claims 1 and 9.  (See Applicant’s Remarks Page 10)

The objections and rejections are withdrawn.

Drawings
The previous Objections to the Drawings are withdrawn.  See above “Response to Argument” section for the reasoning.

Specification
The previous Objections to the Specification are withdrawn.  See above “Response to Argument” section for the reasoning.

Claim Rejections - 35 USC § 112
The previous Rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-15.  See above “Response to Argument” section for the reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The acclimatization steps recited in Claims 10-15 are without the necessary antecedent basis, because there is nothing in Claim 9, upon which Claims 10-15 depend, that recites anything about “acclimating a microbial growth to an environment.”
Furthermore, Claims 10-15 are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the microbial growth is acclimated to an environment.  Claims 10-15 recite the method steps of providing different compositions of the fluid entering the aerator, but there is no indication how the recited method steps result in the recited “microbial growth being acclimated to an environment,” required in each of Claims 10-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer (US-7157000-B2, Jan. 2, 2007), in view of Skillicorn (US-7481934-B2, Jan. 27, 2009).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claims are directed to a system.  The claim language is in bold-faced font.
Regarding Claims 1-3 and 7-8 – Tiemeyer discloses a system (Figure 1) to treat a fluid including one or more substances at a first concentration (“wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration, and the “solids are separated from the liquid” in “Clarifier” 14, to form water and separated solids, i.e. solids at a second concentration, which are transferred downstream for further processing, see Figure 1, 2:59-3:12, and 3:58-4:9), the system comprising:
(a) an aerator (“Bio-reactor” 13) including:
(i)    at least one inlet connection to receive a portion of a fluid containing the one or more substances at the first concentration (influent waste/wastewater stream 11, into “Bio-reactor” 13);
(ii)    at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (influent waste/wastewater stream 11, stream from “Kenaf Feed System” 12, and “Return Solids” 19, into “Bio-reactor” 13);
(iii)   at least one inlet connection to receive an oxygen containing gas (oxygen containing gas into “Bio-reactor” 13, as explicitly taught by Skillicorn below);
(iv)    at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator (oxygen containing gas into gas dispersion system of “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid,” see Figure 1 and 3:66-4:2, the gas dispersion system to disperse oxygen containing gas explicitly taught by Skillicorn below);
(v)  at least one outlet connection to exhaust at least a portion of the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (outlet from “Bio-reactor” 13 to “Clarifier” 14, “Bio-reactor” 13, since “wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13, where “microbes and other elements break down the organics” and form “treated  liquid” with the organics at a second concentration, and the “treated liquid” exits “Bio-reactor” 13 and enters “Clarifier” 14, where the “solids are separated from the liquid” in “Clarifier” 14, to form treated water and separated solids, i.e. solids at a second concentration, which are transferred downstream for further processing, see Figure 1, 2:66-3:2, and 3:66-4:2); and
(vi)	at least one outlet connection to exhaust a first portion of a biosludge blanket formed in the aerator (outlet connection from “Bio-reactor” 13 to “Clarifier” 14), the first portion of the biosludge blanket being returned to the aerator via the at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2; first portion of biosludge blanket exits from “Bio-reactor” 13 to “Clarifier” 14, stream 15, “Return Solids” 19, then mixes with “Petroleum-contaminated waste / wastewater 11” with “organics” and “solids” at first concentration, and with “Kenaf Feed System” 12 feed, and the mixture enters “Bio-reactor” 13, see Figure 1 and 3:58-4:9; forming the biosludge blanket in the aerator is explicitly taught by Skillicorn below); and
(b) a separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion a remaining portion of the biosludge blanket formed in the aerator (biosludge blanket from aerator, i.e. “Bio-Reactor” 13) into a separated biological growth media-rich component comprising at least about 60 wt % biological growth media and a biological component (“10% to 50%” in “Return Solids” 19, see 4:1-9, and the remaining 90%-50% meeting the recited limitation of “at least about 60 wt%”), the separator including:
(i)    at least one inlet connection fluidly coupled to the aerator to receive the remaining portion of the biosludge blanket exhausted by the aerator (“solids 16”, see Figure 1 and 4:1-9);
(ii)    at least one liquid/solid separations stage to apportion the remaining portion of the biosludge blanket into a fluid-rich portion and a biosludge-rich portion (liquid/solid separations stage at “Clarifier” 14, see Figure 1 and 4:1-9);
(iii)    at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component (solid/solid separations stage is “Solids Dewatering” 17, see Figure 1 and 4:1-9);
(iv)    at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator (discharge connection at stream 15 into “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9):
(v)    at least one discharge connection to exhaust the microbial growth-rich biological component from the system (discharge connection is exit from “Solids Dewatering 17” at “the dewatered solids” 20, see Figure 1 and 4:1-9); and
(vi) at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator (discharge connection is exit from “Solids Dewatering 17” with “water being returned at 18”, to the aerator via “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9).
Tiemeyer discloses the claimed invention except for explicitly teaching the details of the aerator, i.e. “Bio-reactor” 13 – specifically, the gas dispersion system, with its inlet connection to receive an oxygen containing gas, and the capability to form a biosludge blanket, i.e. the aerator having
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge; and
the aerator capable of forming a biosludge blanket.

However, Tiemeyer discloses the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2.
Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title 
Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22)  
Skillicorn further discloses the aerator (Figure 1, primary treatment tank 10 with aeration system 18) having:
at least one inlet connection to receive an oxygen containing gas, i.e. “a pressurized oxygen-containing gas is supplied via a conduit 22,” see Figure 1 and 12:24-32; and
at least one gas dispersion system (sparger 20) to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge (see Figure 1 and 12:17-32); and
the aerator (primary treatment tank 10 with aeration system 18) capable of forming a biosludge blanket (biosludge blanket is “mixed liquor solids,” see 14:21-25) in aeration and settling zone 12 via the aeration system 18, and controlling the solids by withdrawing a portion of the biological sludge blanket from the aerator, i.e. “withdrawing a portion of the mixed liquor solids with a pump 50 or the like and discharging via a conduit 52” for “dewatering or other further treatment” (see Figure 1, 6:48-51, 6:59-61, 11:24-26, 12:17-32, and 14:21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Tiemeyer aerator with the gas dispersion system, inlet connection to 
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge; and
the aerator capable of forming a biosludge blanket,
(See above paragraph for Skillicorn’s teachings)

as taught by Skillicorn, since the Tiemeyer aerator is functioning in the same way as the aerator taught by Skillicorn, i.e.
1).	Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration); and 
2).	Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22).


Additional Disclosures Include:
Claim 2 – The Combination discloses the system of Claim 1 wherein the biological growth media comprises a powdered natural lignocellulosic material (PNLM) (“kenaf core powder,” see Tiemeyer Title).
Claim 3 – The Combination discloses the system of Claim 1 wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title, the hydrocarbon being the oil in the “emulsion of oil, water, and solids” being “further processed,” see Tiemeyer 2:43-58).
Claim 7 – The Combination discloses the system of Claim 1 wherein the liquid/solid separation stage comprises at least one of: a gravity settling basin, a centrifugal separator, or a filter (“centrifuge,” see Tiemeyer 2:66-3:2).
Claim 8 – The Combination discloses the system of Claim 1 wherein the solid/solid separations stage comprises at least one of: one or more centrifuges, one or more hydrocyclones, and one or more drum separators.
It would have been obvious to one of ordinary skill in the art to use a centrifuge for the Tiemeyer dewatering stage, i.e. the recited solid/solid separations stage, since Tiemeyer states at 1:26-31, that dewatering is done via “filter presses, high speed centrifuges, and thermal desorption.”
The claims are directed to a method.
Regarding Claims 9-11 and 15 – Tiemeyer discloses a method (Figure 1) of reducing the concentration of one or more substances present in a fluid from a first concentration to a second concentration that is lower than the first concentration (“wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration lower than the first concentration, and the “solids are separated from the liquid” in “Clarifier” 14, to form water and separated solids, i.e. solids in the water at a second concentration that this lower than the first concentration, the separated solids transferred downstream for further processing, see Figure 1, 2:59-3:12, and 3:58-4:9), the method comprising:
introducing at least a portion of a microbial growth, a fluid containing one or more substances at the first concentration and a biological growth media to an aerator (“Bio-reactor” 13), since the “Petroleum-contaminated waste/wastewater” 11, the “Kenaf Feed System” 12 feed, and the “Return Solids” 19 are combined and introduced to “Bio-reactor” 13, as disclosed in Figure 1;
maintaining in the aerator a biological growth media concentration of from about 1 milligram of biological growth media per liter of fluid (mg/l) to about 5,000 mg/l (see “100 to 5,000 mg/liter,” see 3:58-61); maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid, as taught by Skillicorn below for the same biological growth media and concentration;
promoting the formation of a biological sludge that includes microbial growth and biological growth media in the aerator (see Tiemeyer Figure 1, “Bio-reactor” 13), i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid,” and the microbes and kenaf are “returned to the bioreactor 13 for further processing” via “Return Solids” 19, as disclosed in Figure 1 and at 3:66-4:5. In other words, the disclosed biological sludge is the “treated liquid” exiting the aerator, i.e. “Bio-reactor” 13, and the disclosed biological sludge includes “microbes” and biological growth media in the form of “kenaf”;
reducing the concentration of the one or more substances in the fluid from the first concentration to the second concentration through the physiological consumption of at least a portion of the one or more substances present in the fluid by at least a portion of the microbial growth in the aerator (“Bio-reactor” 13), i.e. “wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration lower than the first concentration (see Figure 1, 2:59-3:12, and 3:58-4:9);
discharging from the aerator (“Bio-Reactor” 13) at least a portion of the fluid containing some or all of the substances at the second concentration, i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid” (see Figure 1 and 3:66-4:2).  The “organics” are the substance at the second concentration being discharged from the aerator, i.e. “Bio-Reactor” 13;
forming a biological sludge blanket in the aerator (“Bio-Reactor” 13), the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2;
removing a first portion of the biological sludge blanket from the aerator (“Bio-Reactor” 13), the biosludge blanket exiting the aerator as the “treated liquid” of “solids” and “liquid” that are “sent to clarifier 14” to be separated (see Figure 1 and 3:66-4:2);
returning the first portion of the biological sludge blanket to the aerator to provide at least a portion of the microbial growth in the aerator (“Bio-Reactor” 13), the biosludge blanket exiting the aerator as the “treated liquid” of “solids” and “liquid” that are “sent to clarifier 14” to be separated, and a first portion is returned to the aerator via stream 15, “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater” 11 and “Kenaf Feed System” 12 feed, and the mixture enters the “Bio-Reactor” 13, with the “microbial growth” being the “microbes” initially in “Bio-Reactor” 13 that become part of “Return Solids” 19 (see Figure 1 and 3:66-4:5);
separating (via “Solids Dewatering” 17) a remaining portion of the biological sludge blanket into at least a separated biological growth media rich component comprising microbial growth and a biological growth media component comprising at least about 50% by weight separated biological growth media and a fluid-rich portion, the biosludge blanket exiting the aerator as the “treated liquid” of “solids” and “liquid” that are “sent to clarifier 14” to be separated, and a first portion is ;
introducing at least a portion of the fluid-rich portion to the aerator (“Bio-Reactor” 13) via stream 18 returning to “Bio-Reactor” 13, i.e. the aerator, as part of “Return Solids” 19 (see Figure 1 and 4:3-9); and
introducing at least a portion of the separated biological growth-rich media component to the aerator to provide at least a portion of the biological growth media, since the separated biological growth media rich component comprising microbial growth (stream 18) is returned to the aerator, i.e. “Bio-Reactor” 13, via “Return Solids” 19, as disclosed in Figure 1 and at 4:3-9.
Tiemeyer discloses the claimed invention except for explicitly teaching details of some aerator steps, specifically,
forming a biological sludge blanket in the aerator; and

maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid.

However, Tiemeyer discloses the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2.  As shown above, Tiemeyer discloses:
 promoting the formation of a biological sludge that includes microbial growth and biological growth media in the aerator (see Tiemeyer Figure 1, “Bio-reactor” 13), i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a 
Tiemeyer further teaches the kenaf core powder at a concentration of “from 100 to 5,000 mg/L” (see 2:59-63 and 3:58-61).
Like Tiemeyer, Skillicorn discloses a method (see Figure 1), that uses an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration).
Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22)
Skillicorn further discloses:
forming a biological sludge blanket in the aerator in primary treatment tank 10, in aeration and settling zone 12, using aeration system 18, and controlling the solids by withdrawing a portion of the biological sludge blanket from the aerator, i.e. “withdrawing a portion of 
maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid (see Skillicorn 8:40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Tiemeyer method, to include the steps:
forming a biological sludge blanket in the aerator; and

maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid,

as taught by Skillicorn, since the Tiemeyer aerator is functioning in the same way as the aerator taught by Skillicorn, i.e.
1).	Like Tiemeyer, Skillicorn discloses a method (see Figure 1), that uses an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration).
2).	Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a 
Additional Disclosures Include:
Claim 10 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) by combining under aerobic conditions (as taught by Skillicorn, see Rejection for Claim 9) at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) and a biological component that includes at least a portion of the microbial growth, i.e. combining “Petroleum-contaminated waste / wastewater” 11, “Kenaf Feed System” 12 feed, and “Return Solids” 19 to form a mixture, that enters “Bio-Reactor” 13, as disclosed in Tiemeyer Figure 1 and at 3:58-4:9.  (See Rejection for Claim 1 for combination statement)
Claim 11 – The Combination discloses the method of Claim 10 wherein combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) comprises:  combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes kenaf (kenaf powder 12, see Tiemeyer Figure 1 and 3:58-61), via “Kenaf Feed System” feed and via “Return Solids” 19, as disclosed by Tiemeyer Figure 1 and 3:58-4:9.
Claim 15 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Tiemeyer Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) to provide the acclimated microbial growth, via the “Kenaf Feed System” 12 feed, as disclosed by the Combination (see Tiemeyer Figure 1 and 3:25-33).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 1 and 3 above, in further view of Soane et al. (US-20140014586-A1, Jan. 16, 014).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claims are directed to a system.  The claim language is in bold-faced font.
Claim 4 – The Combination discloses the system of Claim 3 wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
Claim 5 – The Combination discloses the system of Claim 1 wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
Claim 6 – The Combination discloses the system of Claim 1 wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
While the Combination does not explicitly teach these substances, Soane et al. discloses these substances are known contaminants in petroleum-contaminated waste/wastewaters that the Combination is treating.
Like the Combination, Soane et al. discloses treatment of “wastewater” in the “petroleum industry,” i.e. “Wastewater management is a major problem in the petroleum industry,” and “This application relates generally to systems and methods for removing contaminants from water and wastewater (see Soane et al. [0002] and [0004]).  Soane et al. discloses petroleum industry contaminants come from the source of the raw water used, during use, and after use during cleanup.  For example, in hydraulic fracturing, i.e. fracking, the “[f]rac flowback water typically contains contaminants that were introduced into the system during the hydraulic fracturing process. Such contaminants may be introduced from the surface water originally used in the process, or they may enter the flowback water from its 
Claim 3 – wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons (see Soane et al. [0005]);
Claim 4 – wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound (see Soane et al. [0005]);
Claim 5 – wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide coming in with the raw water used (“residual ammonia or ammonium in the water,” see Soane et al. [0066]);
Claim 6 – wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds, coming in with a pretreatment process in the form of “quaternary ammonium substituted polymers,” see Soane et al. [0028], lines 1-13 and 38-46.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the Combination’s petroleum-contaminated waste/wastewaters, i.e. wastewater fluid:
Claim 3 – wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons;
Claim 4 – wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound;
Claim 5 – wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide; and
Claim 6 – wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds;

as taught by Sloane et al. (see above paragraph), since Sloane et al. states that these are known substances and compounds present in “wastewater” in the “petroleum industry” (see Sloane et al. [0002] and [0004]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 9 above, in further view of Neff et al. (“Produced Water: Overview of Composition, Fates, and Effects,” 10.1007/978-1-4614-0046-2_1, July 2011, accessed on the Internet at https://www.researchgate.net/publication/225911658_Produced_Water_Overview_of_Composition_Fates.
The claims are directed to a method.  The claim language is in bold-faced font.
Claim 12 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) comprises:  acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising one or more hydrocarbons (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title, the hydrocarbon being the oil in the “emulsion of oil, water, and solids” being “further processed,” see Tiemeyer 2:43-58) at a first concentration, but does not teach at or above about 500 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “Produced Water” (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs) (see Tiemeyer Title and 1:5-15).  Neff et al. further teaches:
one or more hydrocarbons at a first concentration at or above about 500 parts per million by weight (ppm) (see Neff et al. “2.2 Total Organic Carbon,” Table 1 and first and last Paragraphs, “The concentration of total organic carbon (TOC) in produced water ranges from less than 0.1 to more than 11,000 mg/L and is highly variable from one well to another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Combination’s method, wherein the Combination’s one or more hydrocarbons is at a first concentration:
 at or above about 500 parts per million by weight (ppm),
as taught by Neff et al., since
1).	Neff et al. discloses treating the same wastewater, with hydrocarbons, as the Combination, i.e. Neff et al. discloses treating “Produced Water,” containing “Total Organic Carbon” (TOC) (see Neff et al. Title and Pages 1-2, “Introduction” section, first 
2).	Neff et al. states that the disclosed wastewater, with hydrocarbons, have a “concentration of total organic carbon (TOC) (the disclosed hydrocarbons) in produced water [which] ranges from less than 0.1 to more than 11,000 mg/L and is highly variable from one well to another.”
Regarding Claim 13 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances (contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1) comprises:  acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising at least one of an ammonia compound or a hydrogen sulfide compound (ammonia compound or hydrogen sulfide compound are two contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1), but does not teach at or above about 20 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “Produced Water” (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs) (see Tiemeyer Title and 1:5-15).  Neff et al. further teaches:
an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm) (see Neff et al. “2.1 Salinity and Inorganic Ions,” Table 1 and fourth Paragraph, where “ammonium” concentration ranges from 23-300 mg/L in the produced water, i.e. the disclosed fluid; and Table 1 and third Paragraph, where “sulfate” concentration ranges from 210-1170 mg/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Combination’s method, wherein the Combination’s one or more substances at a first concentration include:
at least one of an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm),

as taught by Neff et al., since
1).	Neff et al. discloses treating the same wastewater, with hydrocarbons, as the Combination, i.e. Neff et al. discloses treating “Produced Water,” containing “Total Organic Carbon” (TOC) (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs; and Page 5, “2.2 Total Organic Content” section), and the Combination discloses treating “Petroleum-Contaminated Waste/Wastewaters” (see Tiemeyer Title and 1:5-15); and
2).	Neff et al. states that in the disclosed wastewater (i.e. “Produced Water”), “ammonium” concentration ranges from “23-300” mg/L, and “sulfate” concentration ranges from “210-1170” mg/L (see Neff et al. “2.1 Salinity and Inorganic Ions,” Table 1 and fourth Paragraph for “ammonium,” and Table 1 and third Paragraph for “sulfide and sulfate”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 9 above, in further view of Newcombe (US-4374734-A, Feb. 22, 1983).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 14 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances (contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1) comprises: acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising a quaternary amine (quaternary amine is a contaminant in the “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1), but does not teach at or above about 50 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “breaking of emulsions of crude oil and water that are recovered from a producing well of the reservoir 
the quaternary amine is at a first concentration at or above about 50 parts per million by weight (ppm) (see Newcombe Example 4 and Table IV, where quaternary amine was at a concentration of 100-1000 ppm, and was “effective” at breaking the emulsion at all concentrations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Combination’s method, wherein the Combination’s one or more substances at a first concentration include:
a quaternary amine at a first concentration at or above about 50 parts per million by weight (ppm),

as taught by Newcombe, since Newcombe states in the Abstract that adding quaternary amine upstream of further water treatment is “useful for breaking oil in water emulsions produced as the result of a surfactant flood oil recovery project” in order recover more of the valuable oil, i.e. “to form a sprung oil phase and a brine phase” – and this puts less of a “load” on the aerator (“Bio-reactor” 13, see Tiemeyer Figure 1), which concerns the Combination (see Tiemeyer 2:59-3:24).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/14/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779